Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
All outstanding rejections, except for those maintained below, are withdrawn in light of applicant’s amendment filed on 10/17/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
No new grounds of rejection are set forth below.  Thus, the following action is properly made final.

Claim Rejections - 35 USC § 103
Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanematsu (JP 2015/150781, machine translation) in view of Chen (CN 105482044, machine translation).
With respect to claims 1, 2, and 6, Kanematsu discloses a method for producing three-dimensionally shaped object, wherein a polymer strand (i.e., filament) is subjected to fused deposition method and a powder sintering method (abstract).  The polymer strand comprising thermoplastic polymer also includes inorganic fillers such as wollastonite and potassium titanate whiskers having aspect ratio of at least 5 in an amount of particularly preferably 1-30 parts by weight per 100 parts by weight of the polymer material (paragraph 0143).  Wollastonite and potassium titanate inherently have claimed Mohs hardness because they are the same compounds as disclosed by Applicant.  Case law holds that a material and its properties are inseparable.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Kanematsu discloses that the inorganic filler is one that is used for reinforcing ordinary thermoplastic resins (paragraph 0141), however, it fails to specify the length of the inorganic fibers.
Chen discloses a powdered rubber material for 3D printing and teaches adding an inorganic whisker to improve powder stacking density and fluidity (abstract).  Chen discloses that the whiskers include potassium titanate whiskers having length of 5-50 μm (paragraph 0025).  
Given that Kanematsu discloses adding a potassium titanate whisker as a reinforcing filler to its strand for 3D printing and further given that potassium titanate whisker advantageously used in 3D printing has claimed length as taught by Chen, it would have been obvious to one of ordinary skill in the art to utilize a reinforcing potassium titanate whisker having claimed length in the polymer strand of Kanematsu.
With respect to claim 3, Kanematsu discloses both a fused deposition method and a powder sintering method (abstract).
The claim is drawn to a method for producing a shaped object, however, the claimed step of feeding a resin powder to a powder bed fusion-based three-dimensional printer is in the passive voice, i.e., “is fed to” and therefore not actively recited.  Rather, the process limitation is a nested product-by-process limitation in a process claim.  Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Therefore, Kanematsu which discloses powder but not a powder bed fusion-based 3D printer reads on claim 3.

Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues that Chen relates to manufacturing method of rubber material for 3D printing and therefore not applicable to do the thermoplastic polymer of Kanematsu.
	While Chen does not disclose all the features of the present claimed invention, it is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention. Both Kanematsu and Chen both disclose reinforcing filler such as potassium titanate to 3D printing strands, it would have been obvious to one of ordinary skill in the art to utilize a suitable length for use in 3D printing strands as taught by Chen.

Also, applicant argues that Kanematsu does not fairly disclose selecting potassium titanate having claimed aspect ratio.
	Kanematsu discloses a limited list of preferred fibrous or plate-shaped inorganic fillers which are glass fibers, wollastonite, aluminum borate whiskers, potassium titanate whiskers, mica, kaolin, and cation-exchanged layered silicates (paragraph 0143).  It is the examiner’s position that the list is sufficiently limited to select potassium titanate whiskers.  Kanematsu also specifically teaches that the fibrous filler preferably has an aspect ratio of 5 or more, preferably 10 or more, and still more preferably 20 or more (paragraph 0143).  

Finally, applicant argues that the data of the specification provides evidence of unexpected results.
The data has been fully considered, however, it is insufficient to establish unexpected results for two reasons.  First, the improvements in warpage, shrinkage, and strength appear to be expected as taught by Kanematsu and Chen which teach small shrinkage and improved mechanical properties.  Second, the data is not reasonably commensurate in scope with the scope of the claims.  Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  Specifically, the data only shows criticality for potassium titanate having average fiber length of 15 μm and average aspect ratio of 30 which is not representative of claimed 10-20 μm and 15-35, respectively.  Also, the comparative data is not a direct comparison to Kanematu which already discloses that potassium titanate is preferable to talc carbon black (the fillers in the comparative examples).  Also, Chen  discloses that the inorganic whiskers provide excellent mechanical properties, high strength, high modulus, high temperature resistance, corrosion resistance, and wear resistance, and low expansion coefficient small shrinkage rate 3D print strands (paragraph 0031).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                    



vn